Citation Nr: 0020520	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-23 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of need for 
aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active duty in the Army from February 1953 
to August 1953.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the San Juan, Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied 
entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person, as 
well as by reason of being housebound due to disability.  The 
RO, in a March 2000 rating decision, granted entitlement to 
special monthly pension by reason of being housebound due to 
disability, effective from February 23, 1999.  Nonetheless, 
the claim for special monthly pension by reason of need for 
aid and attendance of another person remains before the 
Board.

The Board notes that the appellant, in his August 1997 VA 
Form 9, appeal to the Board, requested that a personal 
hearing be scheduled at the RO for him.  His January 1998 RO 
hearing was rescheduled for March 1998, due to bad weather.  
The appellant subsequently sent written notice to the RO 
canceling his hearing request.  The case is therefore now 
ready for appellate review.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's claim has been obtained by the RO.

2.  The appellant is neither blind nor nearly blind, nor is 
he a patient in a nursing home, and he has not been shown to 
be unable to dress or undress himself, to be unable to keep 
himself ordinarily clean and presentable, to be unable to 
feed himself due to loss of coordination of the upper 
extremities or due to extreme weakness, or to be so 
incapacitated as to require care or assistance on a regular 
basis in order to be protected from the hazards or dangers 
incident to his daily environment.

3.  The evidence does not establish that the appellant 
currently has disabilities that confine him to his bed or 
that render him so disabled as to need the regular aid and 
assistance of another person.


CONCLUSION OF LAW

The criteria for a special monthly pension based upon the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the appellant's claim is 
"well grounded" within the meaning of  38 U.S.C.A. 
§ 5107(a); that is, he has presented a claim that is 
plausible.  He has not alleged any records of probative 
value, that may be obtained and which have not already been 
associated with the claims file, are available.  A VA 
examination was conducted that sufficiently documented the 
nature and severity of the appellant's disabilities, and the 
impact these disabilities have on his personal functioning.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) is satisfied.

The appellant was considered to be permanently and totally 
disabled for pension purposes in a rating decision issued in 
April 1972, effective as of September 1971.  The appellant's 
principal non-service-connected disabilities, as currently 
listed in the March 2000 rating decision, include diabetes 
mellitus with neuropathy and retinopathy, evaluated as 100 
percent disabling; organic brain syndrome, evaluated as 30 
percent disabling; hypothyroidism, evaluated as 30 percent 
disabling; and hypertensive heart disease, fatty liver and 
hearing loss, each evaluated as zero percent disabling.  He 
is not service-connected for any disability.

The appellant underwent a VA aid and attendance examination 
in October 1995.  It was stated that he was not hospitalized 
or blind.  He was noted to use a cane and to have a limping 
gait.  No restrictions of the upper extremities were 
observed.  The appellant was able to walk with adequate 
propulsion and balance.  There were no limitations of motion 
or deformities of the spine.  The appellant was noted to be 
able to carry out the activities of daily living, as well as 
the needs of nature, by himself.  He was able to go to 
church, medical appointments and the store.  During a typical 
day, he reported that he dressed himself and washed and 
shaved himself.  He reported that his daily activities 
consist of listening to the radio, watching TV, caring for 
plants in the backyard, sweeping the floor and occasionally 
walking to a nearby grocery store to shop for food.  He 
reported that he bathed again in the evenings, and that he 
went to bed about midnight.  The examiner stated that the 
appellant was able to walk approximately 250 feet with the 
aid of his cane and that he was able to leave the home 
whenever necessary.  He was also judged to be able to manage 
his benefits.

The appellant also underwent a VA psychiatric examination in 
October 1995; he reported no current psychiatric treatment.  
He stated that he stayed home all the time and that it 
sometimes took a lot for him to remember things.  He was 
noted to be neatly dressed and groomed and to walk with a 
cane.  He was oriented to person, place, month and year.  His 
attention, concentration and memory were fair, as were his 
insight and judgment.  He exhibited good impulse control.  
The examiner rendered an Axis I diagnosis of organic brain 
syndrome secondary to head trauma; this condition was 
evaluated as mild and a GAF score of 60 was given.  The 
examiner stated that the appellant was competent to handle VA 
funds.

Review of the medical evidence of record reveals that the 
appellant reported to the VA for medical treatment on several 
occasions in 1997.  There was no indication that he was 
accompanied by an attendant, that he was unable to ambulate 
or that he needed assistance in giving his history or 
describing his symptoms or past treatment.  In June 1997, the 
appellant was seen for treatment of his diabetes; he was 
noted to have good diet and treatment compliance.  He was 
oriented and counseled concerning accident prevention, 
diabetic foot care and compliance with treatment; good 
feedback from the appellant was noted.

The appellant subsequently underwent a VA medical examination 
in February 1999.  He was noted to not be hospitalized or 
bedridden.  His wife was noted to handle the finances and he 
was said to need an attendant to come to the VA because of 
his occasional disorientation and hearing loss.  The 
appellant reported that he stayed home during the day.  

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension shall be 
payable.  38 U.S.C.A. § 1521(d).  For pension purposes, a 
person shall be considered in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid or attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351.

Determinations as to the need for aid and attendance must be 
based on a veteran's actual requirements of personal 
assistance from others.  In making such determinations, the 
provisions of 38 C.F.R. § 3.352 dictate that consideration be 
given to such conditions as the inability of a claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; the frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; the inability of a claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; the inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his/her daily environment.  The term "bedridden" will be a 
proper basis for the determination and that term is defined 
as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his/her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).  See Turco v. Brown, 9 Vet. App. 
222 (1996).

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rate as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises, or if institutionalized to the ward 
or clinical area.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§ 3.351.  As noted in the Introduction, above, the RO has 
granted entitlement to special monthly pension during the 
pendency of the appellant's appeal, based on his housebound 
status.

The evidence of record does not demonstrate, and the 
appellant has not contended, that he is a patient in a 
nursing home.  He has not asserted, nor does it appear from 
the medical evidence, that he is totally blind or near 
totally blind.  The February 1999 VA eye examination report 
shows diagnoses of non-proliferative diabetic retinopathy and 
senile cataracts, but no visual field deficit or diplopia.  
Visual acuity was measured at 20/60 corrected in the right 
eye and 20/50 corrected in the left eye.  The February 2000 
medical examination report indicates he can ambulate with a 
cane, albeit with limitation due to age and poor vision.  

After a careful review of the evidence of record, it is the 
decision of the Board that the appellant is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that he meets the criteria outlined in 38 C.F.R. 
§ 3.351.  Specifically, the medical evidence of record 
indicates that the appellant is able to ambulate, albeit in a 
reduced fashion due to hearing, vision and balance problems, 
and that he has adequate use of all of his extremities.  He 
needs no prosthetic or orthopedic appliances, although there 
is evidence that he uses a cane.  Furthermore, the evidence 
indicates that the appellant is not bedridden or unable to 
dress or undress himself.  There is no mention in any of the 
medical records of the presence of upper extremity 
incoordination or weakness or an inability on the part of the 
appellant to attend to the wants of nature.  During the 
February 2000 VA medical examination, his lower extremities 
were described as having some limitation of motion due to age 
and some poor balance secondary to age.  The report revealed 
that the spine, trunk and neck are normal.  According to the 
examiner, the appellant is partially dependent due to his 
occasional disorientation and hearing loss, and he was said 
to need assistance to come to the hospital.  The appellant 
has not reported and the evidence does not establish that he 
needs assistance feeding himself, dressing, bathing, or 
shaving.  The examiner made no indication in the examination 
report that the appellant had any musculoskeletal disorders 
that would prevent him from feeding, grooming, or dressing 
himself.  

Concerning the presence of physical or mental incapacity that 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his daily 
environment, the examiners conducting the October 1995 
examinations reported that the appellant was competent for VA 
purposes and was capable of managing his benefits.  The 
February 2000 medical examiner observed that the appellant 
may leave his home, but requires assistance to do so due to 
his difficulty ambulating.  The medical evidence indicates 
that the appellant suffers from mild organic brain syndrome, 
but that this condition does not impair his ability to 
understand and participate in his diabetes care or other 
medical treatment.

Upon consideration of the pertinent criteria in light of the 
evidence presented, the Board finds no basis upon which to 
award the appellant special increased pension benefits based 
on the need for regular aid and attendance of another person.  
It is not contended or shown that the appellant is blind or a 
patient in a nursing home.  Therefore, his entitlement to an 
increased rate of pension would be based on a factual need 
for aid and attendance and such factual need has not been 
established.  Although it is clear that the appellant suffers 
from marked impairment secondary to his diabetes and other 
medical conditions, the most recent medical treatment and 
examination reports do not show that he requires the regular 
assistance of another person to undertake the basic 
requirements of daily living.  While the Board acknowledges 
the appellant's mild organic brain syndrome with some memory 
loss and his ambulation difficulties, these factors do not of 
themselves show that the appellant is unable to perform 
everyday personal functions or that he requires assistance on 
a regular basis to protect him from the hazards of his 
environment.  Furthermore, there is no evidence that the 
appellant is bedridden as a result of his disabilities and no 
evidence has been presented that he is bedridden as defined 
at 38 C.F.R. § 3.352(a).  Therefore, the Board concludes that 
the appellant is not entitled to special monthly pension 
based on the need for regular aid and attendance.


ORDER

Special monthly pension benefits based on the need for the 
regular aid and attendance of another person are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

